Exhibit 10.3

CARNIVAL CORPORATION

2002 STOCK PLAN

(Effective as of January 14, 2002,

as amended as of September 25, 2002, April 17, 2003,

April 21, 2004, and as amended and restated as of December 16, 2008; applicable
to awards

outstanding on such date and granted following such date)

1. Purpose

The purpose of the Plan is to provide a means through which each member of the
Combined Group and their respective Affiliates may attract able persons to enter
and remain in the employ of members of the Combined Group and their Affiliates
and to provide a means whereby employees, directors and consultants of each
member the Combined Group and their Affiliates can acquire and maintain Share
ownership, or be paid incentive compensation measured by reference to the value
of Shares, thereby strengthening their commitment to the welfare of the members
of the Combined Group and their Affiliates and promoting an identity of interest
between shareholders and these persons.

The Plan provides for granting of Incentive Stock Options, Nonqualified Stock
Options, Restricted Stock and Restricted Stock Units.

2. Definitions

The following definitions shall be applicable throughout the Plan.

(a) “Affiliate” means (i) any entity that directly or indirectly is controlled
by, controls or is under common control with the Company or Carnival plc, and
(ii) to the extent provided by the Committee, any entity in which the Company or
Carnival plc has a significant equity interest.

(b) “Award” means, individually or collectively, any Incentive Stock Option,
Nonqualified Stock Option, Restricted Stock Award or Restricted Stock Unit
Award.

(c) “Award Agreement” means a Stock Option Agreement, Restricted Stock agreement
or Restricted Stock Unit agreement.

(d) “Board” means the Board of Directors of the Company.

(e) “Carnival plc” means the entity previously known as P&O Princess Cruises
plc, a public limited company incorporated under the laws of England and Wales,
and any successor thereto.

(f) “Cause” means a member of the Combined Group or an Affiliate having “cause”
to terminate a Participant’s employment or service, as defined in any existing
employment, consulting or any other agreement between the Participant and a
member of the Combined Group or an Affiliate or, in the absence of such an
employment, consulting or other agreement, upon (i) the determination by the
Committee that the Participant has ceased to perform his duties to a member of
the Combined Group or an Affiliate (other than as a result of his incapacity due
to physical or mental illness or injury), which failure amounts to an
intentional and extended neglect of his duties to such party, (ii) the
Committee’s determination that the Participant has engaged or is about to engage
in willful misconduct or conduct which causes or may reasonably be expected to
cause substantial damage to a member of the Combined Group or an Affiliate,
(iii) the Participant having been convicted of, or plead guilty or no contest
to, a felony or any crime involving as a material element fraud or dishonesty,
(iv) the failure of the Participant to follow the lawful instructions of the
Board or any of his superiors or (v) in the case of a Participant who is a
non-employee director, the Participant ceasing to be a member of the Board in
connection with the Participant engaging in any of the activities described in
clauses (i) through (iv) above.



--------------------------------------------------------------------------------

(g) “Change of Control” means, unless in the case of a particular Award the
applicable Award Agreement states otherwise or contains a different definition
of “Change of Control,” the occurrence of any of the following:

(i) the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 50% or more (on a fully
diluted basis) of either (A) the then outstanding shares of common stock of the
Company, taking into account as outstanding for this purpose such common stock
issuable upon the exercise of options or warrants, the conversion of convertible
stock or debt, and the exercise of any similar right to acquire such common
stock (the “Outstanding Company Common Stock”) or (B) the combined voting power
of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this Plan, the following
acquisitions shall not constitute a Change of Control: (I) any acquisition by
the Company or any Affiliate, (II) any acquisition by any employee benefit plan
sponsored or maintained by the Company or any Affiliate, (III) any acquisition
by Marilyn B. Arison, Micky Arison, Shari Arison, Michael Arison or their
spouses or lineal descendents, any trust established for the benefit of any of
the aforementioned Arison family members, or any Person directly or indirectly
controlling, controlled by or under common control with any of the
aforementioned Arison family members or any trust established for the benefit of
any of the aforementioned Arison family members or any charitable trust or
non-profit entity established by any person or entity described in this clause
(III), (IV) any acquisition by any Person which complies with clauses (A),
(B) and (C) of subsection (v) of this Section 2(g), or (V) in respect of an
Award held by a particular Participant, any acquisition by the Participant or
any “affiliate” (within the meaning of 17 C.F.R. §230.405) of the Participant
(persons described in clauses (I), (II), (III) (IV) and (V) being referred to
hereafter as “Excluded Persons”);

(ii) individuals who, on the date hereof, constitute the Board (the “Incumbent
Directors”) cease for any reason to constitute at least a majority of the Board,
provided that any person becoming a director subsequent to the date hereof,
whose election or nomination for election was approved by a vote of at least
two-thirds of the Incumbent Directors then on the Board (either by a specific
vote or by approval of the proxy statement of the Company in which such person
is named as a nominee for director, without written objection to such
nomination) shall be an Incumbent Director; provided, however, that no
individual initially elected or nominated as a director of the Company as a
result of an actual or threatened election contest, as such terms are used in
Rule 14a-11 of Regulation A promulgated under the Exchange Act, with respect to
directors or as a result of any other actual or threatened solicitation of
proxies or consents by or on behalf of any person other than the Board shall be
deemed to be an Incumbent Director;



--------------------------------------------------------------------------------

(iii) the dissolution or liquidation of the Company;

(iv) the sale, transfer or other disposition of all or substantially all of the
business or assets of the Company; or

(v) the consummation of a reorganization, recapitalization, merger,
consolidation, statutory share exchange or similar form of corporate transaction
involving the Company that requires the approval of the Company’s shareholders,
whether for such transaction or the issuance of securities in the transaction (a
“Business Combination”), unless immediately following such Business Combination:
(A) more than 50% of the total voting power of (x) the corporation resulting
from such Business Combination (the “Surviving Company”), or (y) if applicable,
the ultimate parent corporation that directly or indirectly has beneficial
ownership of sufficient voting securities eligible to elect a majority of the
directors of the Surviving Company (the “Parent Company”), is represented by the
Outstanding Company Voting Securities that were outstanding immediately prior to
such Business Combination (or, if applicable, is represented by shares into
which the Outstanding Company Voting Securities were converted pursuant to such
Business Combination), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of the Company’s Voting
Securities among the holders thereof immediately prior to the Business
Combination, (B) no Person (other than any Excluded Person), is or becomes the
beneficial owner, directly or indirectly, of 50% or more of the total voting
power of the outstanding voting securities eligible to elect directors of the
Parent Company (or, if there is no Parent Company, the Surviving Company) and
(C) at least a majority of the members of the board of directors of the Parent
Company (or, if there is no Parent Company, the Surviving Company) following the
consummation of the Business Combination were Board members at the time of the
Board’s approval of the execution of the initial agreement providing for such
Business Combination.

Notwithstanding the foregoing, any Awards that are otherwise subject to Code
Section 409A shall not be distributed or payable upon a Change of Control unless
the Change of Control otherwise meets the requirements for a change in the
ownership or effective control of the Company or in the ownership of a
substantial portion of the assets of the company within the meaning of Code
Section 409A and the regulations and other guidance promulgated thereunder;
instead such Awards shall be distributed or payable in accordance with the
Awards’ otherwise applicable terms.

(h) “Code” means the Internal Revenue Code of 1986, as amended. Reference in the
Plan to any section of the Code shall be deemed to include any amendments or
successor provisions to such section and any regulations under such section.



--------------------------------------------------------------------------------

(i) “Committee” means the Compensation Committee of the Board. Unless the Board
determines otherwise, each member of the Committee shall, at the time he takes
any action with respect to an Award under the Plan, be an Eligible Director.
However, the mere fact that a Committee member shall fail to qualify as an
Eligible Director shall not invalidate any Award granted by the Committee which
Award is otherwise validly granted under the Plan.

(j) “Common Stock” means the common stock, par value $0.01 per share, of the
Company and any stock into which such common stock may be converted or into
which it may be exchanged.

(k) “Combined Group” means the Company and Carnival plc and any successor
thereto.

(l) “Company” means Carnival Corporation, a corporation organized under the laws
of the Republic of Panama, and any successor thereto.

(m) “Date of Grant” means the date on which the granting of an Award is
authorized, or such other date as may be specified in such authorization or, if
there is no such date, the date indicated on the applicable Award Agreement.

(n) “Disability” shall mean a Participant’s total disability as defined below
and determined in a manner consistent with Code Section 409A and the regulations
thereunder:

The Participant is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months.

A Participant will be deemed to have suffered a Disability if determined to be
totally disabled by the Social Security Administration. In addition, the
Participant will be deemed to have suffered a Disability if determined to be
disabled in accordance with a disability insurance program maintained by the
Company, provided that the definition of disability applied under such
disability insurance program complies with the requirements of Code Section 409A
and the regulations thereunder.

(o) “Effective Date” means January 14, 2002.

(p) “Eligible Director” means a person who is (i) a “non-employee director”
within the meaning of Rule 16b-3 under the Exchange Act, or a person meeting any
similar requirement under any successor rule or regulation and (ii) an “outside
director” within the meaning of Section 162(m) of the Code, and the Treasury
Regulations promulgated thereunder; provided, however, that clause (ii) shall
apply only with respect to grants of Awards with respect to which the Company’s
tax deduction could be limited by Section 162(m) of the Code if such clause did
not apply.

(q) “Eligible Person” means any (i) individual regularly employed by a member of
the Combined Group or an Affiliate who satisfies all of the requirements of
Section 6; provided, however, that no such employee covered by a collective
bargaining agreement shall be an Eligible Person unless and to the extent that
such eligibility is set forth in such collective bargaining agreement or in an
agreement or instrument relating thereto; (ii) director of a member of the
Combined Group or an Affiliate or (iii) consultant or advisor to a member of the
Combined Group or an Affiliate who may be offered securities pursuant to Form
S-8 (which, as of the Effective Date, includes only those who (A) are natural
persons and (B) provide bona fide services to a member of the Combined Group
other than in connection with the offer or sale of securities in a
capital-raising transaction, and do not directly or indirectly promote or
maintain a market for the Company’s securities).



--------------------------------------------------------------------------------

(r) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(s) “Fair Market Value”, on a given date means (i) if the Shares are listed on a
national securities exchange, the average of the highest and lowest sale prices
reported as having occurred on the primary exchange with which the Shares are
listed and traded on such date, or, if there is no such sale on that date, then
on the last preceding date on which such a sale was reported; (ii) if the Shares
are not listed on any national securities exchange but is quoted in the Nasdaq
National Market (“Nasdaq”) on a last sale basis, the average between the high
bid price and low ask price reported on the date prior to such date, or, if
there is no such sale on that date, then on the last preceding date on which a
sale was reported; or (iii) if the Shares are not listed on a national
securities exchange nor quoted in the Nasdaq on a last sale basis, the amount
determined by the Committee to be the fair market value based upon a good faith
attempt to value the Shares accurately and computed in accordance with
applicable regulations of the Internal Revenue Service.

(t) “Incentive Stock Option” means an Option granted by the Committee to a
Participant under the Plan which is designated by the Committee as an incentive
stock option as described in Section 422 of the Code and which otherwise meets
the requirements set forth herein.

(u) “Mature Shares” means Shares owned by a Participant which are not subject to
any pledge or other security interest and have either been held by the
Participant for six months, previously acquired by the Participant on the open
market or meet such other requirements as the Committee may determine are
necessary in order to avoid an accounting earnings charge on account of the use
of such Shares to pay the Option Price or satisfy a withholding obligation in
respect of an Option.

(v) “Nonqualified Stock Option” means an Option granted by the Committee to a
Participant under the Plan, which is not designated by the Committee as an
Incentive Stock Option.

(w) “Option” means an Award granted under Section 7.

(x) “Option Period” means the period described in Section 7(c).

(y) “Option Price” means the exercise price for an Option as described in
Section 7(a).



--------------------------------------------------------------------------------

(z) “Pairing Agreement” means the Pairing Agreement, dated April 17, 2003, among
Carnival Corporation, The Law Debenture Trust Corporation (Cayman) Limited, as
trustee of the Carnival plc Special Voting Trust, and Sun Trust Bank, as
transfer agent, as it may be amended from time to time.

(aa) “Participant” means an Eligible Person who has been selected by the
Committee to participate in the Plan and to receive an Award.

(bb) “Performance Goals” means the performance objectives which may be
established by the Committee for the purpose of determining whether, and to what
extent, Awards will be earned for a Restricted Period. To the extent an Award is
intended to qualify as “performance-based compensation” under Section 162(m) of
the Code, the Performance Goals shall be established with reference to one or
more of the following, either on a Combined Group-wide basis or, as relevant, in
respect of the Company, Carnival plc or one or more Affiliates, divisions or
operations of a member of the Combined Group:

(i) earnings (gross, net or per share)

(ii) stock price (absolute or relative to other companies)

(iii) market share

(iv) gross or net profit margin

(v) costs or expenses

(vi) productivity improvements

(vii) total shareholder return (absolute or relative to other companies).

(cc) “Plan” means this Carnival Company 2002 Stock Plan, as amended.

(dd) “Restricted Period” means, with respect to any share of Restricted Stock or
any Restricted Stock Unit, the period of time determined by the Committee during
which such Award is subject to the restrictions set forth in Section 8.

(ee) “Restricted Stock” means Shares issued or transferred to a Participant
subject to forfeiture and the other restrictions set forth in Section 8.

(ff) “Restricted Stock Award” means an Award of Restricted Stock granted under
Section 8.

(gg) “Restricted Stock Unit” means a hypothetical investment equivalent to one
Share granted in connection with an Award made under Section 8.

(hh) “Restricted Stock Unit Award” means an Award of Restricted Stock Units
granted under Section 8.

(ii) Effective for all Awards granted before December 1, 2008, “Retirement”
means a termination of employment with a member of the Combined Group and all
Affiliates by a Participant on or after the earlier of (i) age 65 with at least
five years of employment with a member of the Combined Group and/or its
Affiliates or (ii) age 55 with at least 15 years of employment with a member of
the Combined Group and/or its Affiliates.



--------------------------------------------------------------------------------

Effective for all Awards granted on or after December 1, 2008, “Retirement”
means a termination of employment with a member of the Combined Group and all
Affiliates by a Participant on or after the earlier of (i) age 65 with at least
five years of employment with a member of the Combined Group and/or its
Affiliates or (ii) age 60 with at least 15 years of employment with a member of
the Combined Group and/or its Affiliates.

(jj) Effective for all Awards granted before December 1, 2008 “Retirement Age”
means attainment of the earlier of (i) age 65 with at least five years of
employment with a member of the Combined Group and/or its Affiliates or (ii) age
55 with at least 15 years of employment with a member of the Combined Group
and/or its Affiliates.

Effective for all Awards granted on or after December 1, 2008, “Retirement Age”
means attainment of the earlier of (i) age 65 with at least five years of
employment with a member of the Combined Group and/or its Affiliates or (ii) age
60 with at least 15 years of employment with a member of the Combined Group
and/or its Affiliates.

(kk) “Securities Act” means the Securities Act of 1933, as amended.

(ll) “Share” means the aggregate of one share of Common Stock and one Trust
Share.

(mm) “Stock Option Agreement” means any agreement between the Company and a
Participant who has been granted an Option pursuant to Section 7 which defines
the rights and obligations of the parties thereto.

(nn) “Subsidiary” means any subsidiary of the Company as defined in
Section 424(f) of the Code.

(oo) “Trust Share” shall have the meaning assigned to it in the Pairing
Agreement.

(pp) “Vested Unit” shall have the meaning assigned to it in Section 8(d).

3. Effective Date, Duration and Shareholder Approval

The Plan is effective as of the Effective Date, and the Plan was approved by
shareholders at a meeting held on April 15, 2002 in a manner intended to comply
with the shareholder approval requirements of Sections 422(b)(1) and 162(m) of
the Code and the New York Stock Exchange.

The expiration date of the Plan, on and after which no Awards may be granted
hereunder, shall be the tenth anniversary of the Effective Date; provided,
however, that the administration of the Plan shall continue in effect until all
matters relating to Awards previously granted have been settled.



--------------------------------------------------------------------------------

4. Administration

The Committee shall administer the Plan. The majority of the members of the
Committee shall constitute a quorum. The acts of a majority of the members
present at any meeting at which a quorum is present or acts approved in writing
by a majority of the Committee shall be deemed the acts of the Committee.

Subject to the provisions of the Plan and applicable law, the Committee shall
have the power, in addition to other express powers and authorizations conferred
on the Committee by the Plan, to: (i) designate Participants; (ii) determine the
type or types of Awards to be granted to a Participant; (iii) determine the
number of Shares to be covered by, or with respect to which payments, rights, or
other matters are to be calculated in connection with, Awards; (iv) determine
the terms and conditions of any Awards; (v) determine whether, to what extent,
and under what circumstances Awards may be settled or exercised in cash, Shares,
other securities, other Awards or other property, or canceled, forfeited or
suspended and the method or methods by which Awards may be settled, exercised,
canceled, forfeited or suspended; (vi) determine whether, to what extent, and
under what circumstances the delivery of cash, Shares, other securities, other
Awards, other property and other amounts payable with respect to an Award shall
be deferred either automatically or at the election of the holder thereof or of
the Committee; (vii) interpret, administer, reconcile any inconsistency, correct
any defect and/or supply any omission in the Plan and any instrument or
agreement relating to, or Award granted under, the Plan; (viii) establish,
amend, suspend, or waive such rules and regulations and appoint such agents as
it shall deem appropriate for the proper administration of the Plan; and
(ix) make any other determination and take any other action specified under the
Plan or that the Committee deems necessary or desirable for the administration
of the Plan.

(b) The Committee shall have the authority to amend the Plan (including by the
adaptation of appendices or subplans) and/or the terms and conditions relating
to an Award to the extent necessary to permit participation in the Plan by
Eligible Persons who are located outside of the United States on terms and
conditions comparable to those afforded to Eligible Persons located within the
United States; provided, however, that no such action shall be taken without
shareholder approval if such approval is necessary to comply with any tax or
regulatory requirement applicable to the Plan (including as necessary to prevent
the Company from being denied a tax deduction on account of Section 162(m) of
the Code).

(c) Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations and other decisions under or with respect to the
Plan or any Award or any documents evidencing Awards shall be within the sole
discretion of the Committee, may be made at any time and shall be final,
conclusive and binding upon all parties, including, without limitation, each
member of the Combined Group, their respective Affiliates, any Participant, any
holder or beneficiary of any Award, and any shareholder.

5. Grant of Awards; Shares Subject to the Plan

The Committee may, from time to time, grant Awards of Options, Restricted Stock,
Restricted Stock Units, or other stock-based Awards pursuant to Section 9, to
one or more Eligible Persons; provided, however, that:



--------------------------------------------------------------------------------

(a) Subject to Section 11, the aggregate number of Shares in respect of which
Awards may be granted under the Plan shall not exceed 40,000,000;

(b) Shares shall be deemed to have been used in settlement of Awards whether
they are actually delivered. In the event any Award shall be surrendered,
terminate, expire, forfeited or cancelled for any reason whatsoever without the
Participant having benefited from therefrom, the number of Shares no longer
subject thereto shall thereupon be released and shall thereafter be available
for new Awards under the Plan. For purposes of the foregoing sentence, a
Participant shall not be deemed to have received any “benefit” in the case of
forfeited Restricted Stock Awards by reason of having enjoyed voting rights and
dividend rights prior to the date of forfeiture;

(c) Shares delivered by the Company in settlement of Awards may be authorized
and unissued Shares or Shares held in the treasury of the Company or purchased
on the open market or by private purchase; and

(d) Subject to Section 11, no person may be granted an Award under the Plan
during any calendar year with respect to more than 2,000,000 Shares; provided
that such number shall be adjusted pursuant to Section 11, and Shares otherwise
counted against such number, only in a manner which will not cause the Awards
granted under the Plan to fail to qualify as “performance-based compensation”
under Section 162(m) of the Code.

6. Eligibility

Participation shall be limited to Eligible Persons who have received written
notification from the Committee, or from a person designated by the Committee,
that they have been selected to participate in the Plan.

7. Terms of Options

The Committee is authorized to grant one or more Incentive Stock Options or
Nonqualified Stock Options to any Eligible Person; provided, however, that no
Incentive Stock Option shall be granted to any Eligible Person who is not an
employee of the Company or a Subsidiary. Each Option so granted shall be subject
to the conditions set forth in this Section 7, or to such other conditions as
may be reflected in the applicable Stock Option Agreement.

(a) Option Price. The Option Price per Share for each Option shall be set by the
Committee at the time of grant but shall not be less than (i) in the case of an
Incentive Stock Option, and subject to Section 7(f), the Fair Market Value of a
Share on the Date of Grant, and (ii) in the case of a Non-Qualified Stock
Option, Fair Market Value of a Share on the Date of Grant; provided, however,
that all Options intended to qualify as “performance-based compensation” under
Section 162(m) of the Code shall have an Option Price per Share no less than the
Fair Market Value of a Share on the Date of Grant.

(b) Manner of Exercise and Form of Payment. No Shares shall be delivered
pursuant to any exercise of an Option until payment in full of the Option Price
therefor is received by the Company. Options which have become exercisable may
be exercised by delivery of written notice of exercise to the Company
accompanied by payment of the aggregate Option Price. The Option Price shall be
payable in cash and/or Shares valued at the Fair Market Value at the time the
Option is exercised (including by means of attestation of ownership of a
sufficient number of Shares in lieu of actual delivery of such Shares to the
Company), provided that such Shares are Mature Shares, or, in the discretion of
the Committee, either (i) in other property having a fair market value on the
date of exercise equal to the Option Price, (ii) by delivering to the Committee
a copy of irrevocable instructions to a stockbroker to deliver promptly to the
Company an amount of loan proceeds, or proceeds of the sale of the Shares
subject to the Option, sufficient to pay the Option Price or (iii) by such other
method as the Committee may allow.



--------------------------------------------------------------------------------

(c) Vesting, Option Period and Expiration. Options shall vest and become
exercisable in such manner and on such date or dates determined by the Committee
and shall expire after such period, not to exceed ten years, as may be
determined by the Committee (the “Option Period”); provided, however, that
notwithstanding any vesting dates set by the Committee, the Committee may, in
its sole discretion, accelerate the exercisability of any Option, which
acceleration shall not affect the terms and conditions of such Option other than
with respect to exercisability. If an Option is exercisable in installments,
such installments or portions thereof which become exercisable shall remain
exercisable until the Option expires.

Unless otherwise stated in the applicable Stock Option Agreement, an Option
shall expire earlier than the end of the Option Period in the following
circumstances:

(i) If prior to the end of the Option Period, the Participant’s employment or
service with each member of the Combined Group and all Affiliates is terminated
by a member of the Combined Group without Cause or by the Participant for any
reason other than Retirement, the Option shall expire on the earlier of the last
day of the Option Period or the date that is three months after the date of such
termination; provided, however, that any Participant whose employment or service
with a member of the Combined Group or any Affiliate is terminated and who is
subsequently rehired or reengaged by a member of the Combined Group or any
Affiliate prior to the expiration of the Option shall not be considered to have
undergone a termination. In the event of a termination described in this clause
(i), the Option shall remain exercisable by the Participant until its expiration
only to the extent the Option was exercisable at the time of such termination.

(ii) If the Participant dies or is terminated on account of Disability prior to
the end of the Option Period and while still in the employ or service of a
member of the Combined Group or an Affiliate, or dies following a termination
described in clause (i) above but prior to the expiration of an Option, the
Option shall expire on the earlier of the last day of the Option Period or the
date that is one year after the date of death or termination on account of
Disability of the Participant, as applicable. In such event, the Option shall
remain exercisable by the Participant or his or her beneficiary determined in
accordance with Section 10(p), as applicable, until its expiration only to the
extent the Option was exercisable by the Participant at the time of such event.

(iii) If the Participant ceases employment or service with a member of the
Combined Group and Affiliates due to a termination by a member of the Combined
Group or an Affiliate for Cause, the Option shall expire immediately upon such
cessation of employment or service.



--------------------------------------------------------------------------------

Unless stated otherwise in an applicable Stock Option Agreement, if the
Participant terminates by reason of Retirement prior to the end of the Option
Period, the Option shall (i) expire at the end of the Option Period and
(ii) continue vesting in accordance with the vesting schedule set forth in the
Stock Option Agreement, without regard to any requirement in such vesting
schedule that the Participant remain employed with a member of the Combined
Group or an Affiliate as a condition to vesting.

(d) Other Terms and Conditions. Each Option granted under the Plan shall be
evidenced by a Stock Option Agreement. Except as specifically provided otherwise
in a Stock Option Agreement, each Option granted under the Plan shall be subject
to the following terms and conditions:

(i) Each Option or portion thereof that is exercisable shall be exercisable for
the full amount or for any part thereof.

(ii) Each Share purchased through the exercise of an Option shall be paid for in
full at the time of the exercise. Each Option shall cease to be exercisable, as
to any Share, when the Participant purchases the share or when the Option
expires.

(iii) Subject to Section 8(h), Options shall not be transferable by the
Participant except by will or the laws of descent and distribution and shall be
exercisable during the Participant’s lifetime only by him.

(iv) Each Option shall vest and become exercisable by the Participant in
accordance with the vesting schedule established by the Committee and set forth
in the Stock Option Agreement.

(v) At the time of any exercise of an Option, the Committee may, in its sole
discretion, require a Participant to deliver to the Committee a written
representation that the Shares to be acquired upon such exercise are to be
acquired for investment and not for resale or with a view to the distribution
thereof. Upon such a request by the Committee, delivery of such representation
prior to the delivery of any Shares issued upon exercise of an Option shall be a
condition precedent to the right of the Participant or such other person to
purchase any Shares. In the event certificates for Shares are delivered under
the Plan with respect to which such investment representation has been obtained,
the Committee may cause a legend or legends to be placed on such certificates to
make appropriate reference to such representation and to restrict transfer in
the absence of compliance with applicable federal or state securities laws.

(vi) Each Participant awarded an Incentive Stock Option under the Plan shall
notify the Company in writing immediately after the date he makes a
disqualifying disposition of any Shares acquired pursuant to the exercise of
such Incentive Stock Option. A disqualifying disposition is any disposition
(including any sale) of such Shares before the later of (a) two years after the
Date of Grant of the Incentive Stock Option or (b) one year after the date the
Participant acquired the Shares by exercising the Incentive Stock Option.



--------------------------------------------------------------------------------

(vii) Except as specifically provided otherwise in a Stock Option Agreement, any
Participant who is classified as a “shipboard employee,” and who has not
otherwise evidenced a specific intent to permanently terminate his employment
with each member of the Combined Group and all Affiliates (as reasonably
determined by the Committee) shall not be considered to have terminated
employment with each member of the Combined Group and all Affiliates until a
six-month period has expired from his signing off of a ship without physically
signing on to another ship.

(e) Incentive Stock Option Grants to 10% Shareholders. Notwithstanding anything
to the contrary in this Section 7, if an Incentive Stock Option is granted to a
Participant who owns stock representing more than ten percent of the voting
power of all classes of stock of the Company or of a Subsidiary or a parent of
the Company, the Option Period shall not exceed five years from the Date of
Grant of such Option and the Option Price shall be at least 110 percent of the
Fair Market Value (on the Date of Grant) of the Shares subject to the Option.

(f) $100,000 Per Year Limitation for Incentive Stock Options. To the extent the
aggregate Fair Market Value (determined as of the Date of Grant) of Shares for
which Incentive Stock Options are exercisable for the first time by any
Participant during any calendar year (under all plans of the Company) exceeds
$100,000, such excess Incentive Stock Options shall be treated as Nonqualified
Stock Options.

8. Restricted Stock Awards and Restricted Stock Units

(a) Awards of Restricted Stock and Restricted Stock Unit Awards.

(i) The Committee shall have the authority (A) to grant Restricted Stock Awards
and Restricted Stock Unit Awards to Eligible Persons, (B) to issue or transfer
Restricted Stock to Participants, and (C) to establish terms, conditions and
restrictions applicable to such Restricted Stock and Restricted Stock Units,
including the Restricted Period, which may differ with respect to each
Participant, the time or times at which Restricted Stock or Restricted Stock
Units shall be granted or become vested and the number of Shares or units to be
covered by each grant.

(ii) Each Participant granted a Restricted Stock Award shall execute and deliver
to the Company a Restricted Stock agreement with respect to the Restricted Stock
setting forth the restrictions applicable to such Restricted Stock. If the
Committee determines that the Restricted Stock shall be held in escrow rather
than delivered to the Participant pending the release of the applicable
restrictions, the Committee may require the Participant to additionally execute
and deliver to the Company (A) an escrow agreement satisfactory to the Committee
and (B) the appropriate blank stock powers with respect to the Restricted Stock
covered by such agreement. If a Participant shall fail to execute an agreement
evidencing an Award of Restricted Stock and, if applicable, an escrow agreement
and stock powers, the Award shall be null and void. Subject to the restrictions
set forth in Section 8(b), the Participant generally shall have the rights and
privileges of a stockholder as to such Restricted Stock, including the right to
vote such Restricted Stock. At the discretion of the Committee, cash dividends
and stock dividends with respect to the Restricted Stock may be either currently
paid to the Participant or withheld by the Company for the Participant’s
account, and interest may be credited on the amount of cash dividends withheld
at a rate and subject to such terms as determined by the Committee. The cash
dividends or stock dividends so withheld by the Committee and attributable to
any particular share of Restricted Stock (and earnings thereon, if applicable)
shall be distributed to the Participant upon the release of restrictions on such
share and, if such share is forfeited, the Participant shall have no right to
such cash dividends stock dividends.



--------------------------------------------------------------------------------

(iii) Upon the grant of an Award of Restricted Stock, the Committee shall cause
a stock certificate registered in the name of the Participant to be issued and,
if it so determines, deposited together with the stock powers with an escrow
agent designated by the Committee. If an escrow arrangement is used, the
Committee may cause the escrow agent to issue to the Participant a receipt
evidencing any stock certificate held by it registered in the name of the
Participant.

(iv) The terms and conditions of a grant of Restricted Stock Units shall be
reflected in a written Restricted Stock Unit agreement. No Shares shall be
issued at the time an Award of Restricted Stock Units is made, and the Company
will not be required to set aside a fund for the payment of any such Award. At
the discretion of the Committee, each Restricted Stock Unit (representing one
Share) awarded to a Participant may be credited with cash and stock dividends
paid in respect of one Share (“Dividend Equivalents”). As provided in each
Award, Dividend Equivalents may be either currently paid to the Participant or
withheld by the Company for the Participant’s account, and interest may be
credited on the amount of cash Dividend Equivalents withheld at a rate and
subject to such terms as determined by the Committee. Dividend Equivalents
credited to a Participant’s account and attributable to any particular
Restricted Stock Unit (and earnings thereon, if applicable) shall be distributed
to the Participant upon settlement of such Restricted Stock Unit and, if such
Restricted Stock Unit is forfeited, the Participant shall have no right to such
Dividend Equivalents.

(b) Restrictions.

(i) Restricted Stock awarded to a Participant shall be subject to the following
restrictions until the expiration of the Restricted Period and the attainment of
any other vesting criteria established by the Committee, and to such other terms
and conditions as may be set forth in the applicable Restricted Stock Agreement:
(A) if an escrow arrangement is used, the Participant shall not be entitled to
delivery of the stock certificate; (B) the Shares shall be subject to the
restrictions on transferability set forth in the Restricted Stock Agreement;
(C) the Shares shall be subject to forfeiture to the extent provided in the
applicable Restricted Stock Agreement and, to the extent such Shares are
forfeited, the stock certificates shall be returned to the Company, and all
rights of the Participant to such Shares and as a shareholder shall terminate
without further obligation on the part of the Company.



--------------------------------------------------------------------------------

(ii) Restricted Stock Units awarded to any Participant shall be subject to
(1) forfeiture until the expiration of the Restricted Period and the attainment
of any other vesting criteria established by the Committee, to the extent
provided in the applicable Restricted Stock Unit agreement, and to the extent
such Restricted Stock Units are forfeited, all rights of the Participant to such
Restricted Stock Units shall terminate without further obligation on the part of
the Company and (2) such other terms and conditions as may be set forth in the
applicable Restricted Stock Unit agreement.

(iii) The Committee shall have the authority to remove any or all of the
restrictions on the Restricted Stock and Restricted Stock Units whenever it may
determine that, by reason of changes in applicable laws or other changes in
circumstances arising after the date of the Restricted Stock Award or Restricted
Stock Unit Award, such action is appropriate.

(c) Restricted Period. The Restricted Period of Restricted Stock and Restricted
Stock Units shall commence on the Date of Grant and shall expire from time to
time as to that part of the Restricted Stock and Restricted Stock Units
indicated in a schedule established by the Committee in the applicable
Restricted Stock agreement or Restricted Stock Unit agreement.

(d) Delivery of Restricted Stock and Settlement of Restricted Stock Units. Upon
the expiration of the Restricted Period with respect to any Shares covered by an
Award of Restricted Stock and the attainment of any other vesting criteria
established by the Committee, the restrictions set forth in Section 8(b) and the
Restricted Stock Agreement shall be of no further force or effect with respect
to shares of Restricted Stock which have not then been forfeited. If an escrow
arrangement is used, upon such expiration, the Company shall deliver to the
Participant, or his beneficiary, without charge, the stock certificate
evidencing the shares of Restricted Stock which have not then been forfeited and
with respect to which the Restricted Period has expired and any other vesting
criteria established by the Committee has been attained (to the nearest full
share) and any cash dividends or stock dividends credited to the Participant’s
account with respect to such Restricted Stock and the interest thereon, if any.

Upon the expiration of the Restricted Period and the attainment of any other
vesting criteria established by the Committee, with respect to any Restricted
Stock Units covered by a Restricted Stock Unit Award, the Company shall deliver
to the Participant, or his beneficiary, without charge, one Share for each
Restricted Stock Unit which has not then been forfeited and with respect to
which the Restricted Period has expired and any other such vesting criteria are
attained (“Vested Unit”); provided, however, that, if so noted in the applicable
Restricted Stock Unit agreement, the Committee may, in its sole discretion,
elect to pay cash or part cash and part Shares in lieu of delivering only Shares
for Vested Units. If cash payment is made in lieu of delivering Shares, the
amount of such payment shall be equal to the Fair Market Value of the Shares as
of the date on which the Restricted Period lapsed with respect to such Vested
Unit.



--------------------------------------------------------------------------------

(e) Stock Restrictions. Each certificate representing Restricted Stock awarded
under the Plan shall bear a legend until the lapse of all restrictions with
respect to the Shares subject to the Award substantially in the form set forth
below, as well as containing any other information the Company deems
appropriate:

Transfer of this certificate and the shares represented hereby is restricted
pursuant to the terms of the Carnival Corporation 2002 Stock Plan, as amended
from time to time, and a Restricted Stock agreement, dated as of
                    , between Carnival Corporation and                     .
Copies of such Plan and agreement are on file at the offices of Carnival
Corporation.

Stop transfer orders shall be entered with the Company’s transfer agent and
registrar against the transfer of legended securities.

(f) Applicability of Section 162(m). With respect to Awards of Restricted Stock
and Restricted Stock Units intended to qualify as “performance-based
compensation” under Section 162(m) of the Code, this Section 8 (including the
substance of the Performance Goals, the timing of establishment of the
Performance Goals, the adjustment of the Performance Goals and determination of
the Award) shall be implemented by the Committee in a manner designed to
preserve such Awards as such “performance-based compensation.”

9. Other Stock Based Awards

The Committee shall have the right to grant Awards determined in Shares, or
valued with reference to Shares, having such terms and conditions as the
Committee may determine, including the grants of Shares based upon the
attainment of certain conditions, including, without limitation, the payment by
the Participant of the Fair Market Value of such Shares on the Date of Grant,
the grant of securities convertible into Shares and the grant of stock
appreciation rights.

10. General

(a) Additional Provisions of an Award. Awards granted to a Participant under the
Plan also may be subject to such other provisions (whether or not applicable to
Awards granted to any other Participant) as the Committee determines appropriate
including, without limitation, provisions to assist the Participant in financing
the purchase of Shares upon the exercise of Options (provided that the Committee
determines that providing such financing does not violate the Sarbanes-Oxley Act
of 2002), provisions for the forfeiture of or restrictions on resale or other
disposition of Shares acquired under any Award, provisions giving the Company
the right to repurchase Shares acquired under any Award in the event the
Participant elects to dispose of such Shares, provisions allowing the
Participant to elect to defer the receipt of Shares upon the exercise of Awards
for a specified period or until a specified event, and provisions to comply with
Federal and state securities laws and Federal and state tax withholding
requirements. Any such provisions shall be reflected in the applicable Award
Agreement.



--------------------------------------------------------------------------------

(b) Privileges of Stock Ownership. Except as otherwise specifically provided in
the Plan, no person shall be entitled to the privileges of ownership in respect
of Shares which are subject to Awards hereunder until such Shares have been
issued to that person.

(c) Government and Other Regulations. The obligation of the Company to issue
Shares upon the exercise of Options or otherwise settle Awards in Shares shall
be subject to all applicable laws, rules, and regulations, and to such approvals
by governmental agencies as may be required. Notwithstanding any terms or
conditions of any Award to the contrary, the Company shall be under no
obligation to offer to sell or to sell and shall be prohibited from offering to
sell or selling any Shares pursuant to an Award unless such Shares have been
properly registered for sale pursuant to the Securities Act with the Securities
and Exchange Commission or unless the Company has received an opinion of
counsel, satisfactory to the Company, that such Shares may be offered or sold
without such registration pursuant to an available exemption therefrom and the
terms and conditions of such exemption have been fully complied with. The
Company shall be under no obligation to register for sale under the Securities
Act any of the Shares to be offered or sold under the Plan. If the Shares
offered for sale or sold under the Plan are offered or sold pursuant to an
exemption from registration under the Securities Act, the Company may restrict
the transfer of such Shares and may legend the stock certificates representing
such Shares in such manner as it deems advisable to ensure the availability of
any such exemption.

(d) Tax Withholding.

(i) A Participant may be required to pay to a member of the Combined Group or
any Affiliate, and each member of the Combined Group or any Affiliate shall have
the right and is hereby authorized to withhold from any Shares or other property
deliverable under any Award or from any compensation or other amounts owing to a
Participant the amount (in cash, Shares or other property) of any required tax
withholding and payroll taxes in respect of an Award, its exercise, or any
payment or transfer under an Award or under the Plan and to take such other
action as may be necessary in the opinion of the Company to satisfy all
obligations for the payment of such taxes.

(ii) Without limiting the generality of clause (i) above, the Committee may, in
its sole discretion, permit a Participant to satisfy, in whole or in part, the
foregoing withholding liability (but no more than the minimum required
withholding liability if using method (B) or (C) of this subsection) by
(A) payment in cash; (B) delivery of Shares owned by the Participant (which
Shares must be Mature Shares) with a Fair Market Value equal to such withholding
liability or (C) having the Company withhold from the number of Shares otherwise
issuable pursuant to the exercise of the Award a number of Shares with a Fair
Market Value equal to such withholding liability.

(e) Claim to Awards and Employment Rights. No employee of a member of the
Combined Group, an Affiliate, or other person, shall have any claim or right to
be granted an Award under the Plan or, having been selected for the grant of an
Award, to be selected for a grant of any other Award. Neither the Plan nor any
action taken hereunder shall be construed as giving any Participant any right to
be retained in the employ or service of a member of the Combined Group or an
Affiliate.



--------------------------------------------------------------------------------

(f) No Liability of Committee Members. No member of the Committee shall be
personally liable by reason of any contract or other instrument executed by such
member or on his behalf in his capacity as a member of the Committee nor for any
mistake of judgment made in good faith, and the Company shall indemnify and hold
harmless each member of the Committee and each other employee, officer or
director of the Company to whom any duty or power relating to the administration
or interpretation of the Plan may be allocated or delegated, against any cost or
expense (including counsel fees) or liability (including any sum paid in
settlement of a claim) arising out of any act or omission to act in connection
with the Plan unless arising out of such person’s own fraud or willful bad
faith; provided, however, that approval of the Board shall be required for the
payment of any amount in settlement of a claim against any such person. The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which such persons may be entitled under the Company’s
Articles of Incorporation or By-Laws, as a matter of law, or otherwise, or any
power that the Company may have to indemnify them or hold them harmless.

(g) Governing Law. The Plan shall be governed by and construed in accordance
with the internal laws of the State of Florida without regard to the principles
of conflicts of law thereof, or principles of conflicts of laws of any other
jurisdiction which could cause the application of the laws of any jurisdiction
other than the State of Florida.

(h) Funding. No provision of the Plan shall require the Company, for the purpose
of satisfying any obligations under the Plan, to purchase assets or place any
assets in a trust or other entity to which contributions are made or otherwise
to segregate any assets, nor shall the Company maintain separate bank accounts,
books, records or other evidence of the existence of a segregated or separately
maintained or administered fund for such purposes. Participants shall have no
rights under the Plan other than as unsecured general creditors of the Company,
except that insofar as they may have become entitled to payment of additional
compensation by performance of services, they shall have the same rights as
other employees under general law.

(i) Nontransferability.

(i) Each Award shall be exercisable only by a Participant during the
Participant’s lifetime, or, if permissible under applicable law, by the
Participant’s legal guardian or representative. No Award may be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by a
Participant otherwise than by will or by the laws of descent and distribution
and any such purported assignment, alienation, pledge, attachment, sale,
transfer or encumbrance shall be void and unenforceable against each member of
the Combined Group or an Affiliate; provided that the designation of a
beneficiary shall not constitute an assignment, alienation, pledge, attachment,
sale, transfer or encumbrance.

(ii) Notwithstanding the foregoing, the Committee may, in its sole discretion,
permit Awards other than Incentive Stock Options to be transferred by a
Participant, without consideration, subject to such rules as the Committee may
adopt consistent with any applicable Award Agreement to preserve the purposes of
the Plan, to:



--------------------------------------------------------------------------------

  (A) any person who is a “family member” of the Participant, as such term is
used in the instructions to Form S-8 (collectively, the “Immediate Family
Members”);

 

  (B) a trust solely for the benefit of the Participant and his or her Immediate
Family Members;

 

  (C) a partnership or limited liability company whose only partners or
shareholders are the Participant and his Immediate Family Members; or

 

  (D) any other transferee as may be approved either (a) by the Board or the
Committee in its sole discretion, or (b) as provided in the applicable Award
Agreement;

(each transferee described in clauses (A), (B), (C) and (D) above is hereinafter
referred to as a “Permitted Transferee”); provided that the Participant gives
the Committee advance written notice describing the terms and conditions of the
proposed transfer and the Committee notifies the Participant in writing that
such a transfer would comply with the requirements of the Plan.

(iii) The terms of any Award transferred in accordance with the immediately
preceding sentence shall apply to the Permitted Transferee and any reference in
the Plan, or in any applicable Award Agreement, to a Participant shall be deemed
to refer to the Permitted Transferee, except that (A) Permitted Transferees
shall not be entitled to transfer any Award, other than by will or the laws of
descent and distribution; (B) Permitted Transferees shall not be entitled to
exercise a transferred Nonqualified Stock Option unless there shall be in effect
a registration statement on an appropriate form covering the Shares to be
acquired pursuant to the exercise of such Nonqualified Stock Option if the
Committee determines, consistent with any applicable Stock Option Agreement,
that such a registration statement is necessary or appropriate, (C) the
Committee or any member of the Combined Group shall not be required to provide
any notice to a Permitted Transferee, whether or not such notice is or would
otherwise have been required to be given to the Participant under the Plan or
otherwise, and (D) the consequences of a Participant no longer being employed
by, or in the services of, the a member of the Combined Group or an Affiliate
under the terms of the Plan and the applicable Award Agreement shall continue to
be applied with respect to the Participant, including, without limitation, that
a Nonqualified Stock Option shall be exercisable by the Permitted Transferee
only to the extent, and for the periods, specified in the Plan and the
applicable Stock Option Agreement.

(j) Reliance on Reports. Each member of the Committee and each member of the
Board shall be fully justified in acting or failing to act, as the case may be,
and shall not be liable for having so acted or failed to act in good faith
reliance upon any report made by the independent public accountant of the
Combined Group and its Affiliates and upon any other information furnished in
connection with the Plan by any person or persons other than himself.



--------------------------------------------------------------------------------

(k) Relationship to Other Benefits. No payment under the Plan shall be taken
into account in determining any benefits under any pension, retirement, profit
sharing, group insurance or other benefit plan of a member of the Combined Group
or any Affiliate except as otherwise specifically provided in such other plan.

(l) Expenses. The expenses of administering the Plan shall be borne by the
Company and Affiliates.

(m) Gender and Number. Where the context admits, masculine pronouns and other
words of masculine gender shall refer to both men and women, words in the
singular shall include the plural and words in the plural shall include the
singular.

(n) Titles and Headings. The titles and headings of the sections in the Plan are
for convenience of reference only, and in the event of any conflict, the text of
the Plan, rather than such titles or headings shall control.

(o) Termination of Employment. For all purposes herein, a person who transfers
from employment or service with a member of the Combined Group to employment or
service with an Affiliate or vice versa shall not be deemed to have terminated
employment or service with a member of the Combined Group or such Affiliate.

(p) Severability. If any provision of the Plan or any Award Agreement is or
becomes or is deemed to be invalid, illegal, or unenforceable in any
jurisdiction or as to any person or Award, or would disqualify the Plan or any
Award under any law deemed applicable by the Committee, such provision shall be
construed or deemed amended to conform to the applicable laws, or if it cannot
be construed or deemed amended without, in the determination of the Committee,
materially altering the intent of the Plan or Award, such provision shall be
stricken as to such jurisdiction, person or Award and the remainder of the Plan
and any such Award shall remain in full force and effect.

(q) Beneficiary Designation. Each Participant may designate one or more
beneficiaries by delivering a signed written designation thereof to the
Committee. Upon the death of a Participant, his beneficiaries shall be entitled
to the Awards granted to such Participant under the terms of this Plan. A
Participant may change his beneficiary designation at any time by delivering a
new designation in accordance with the first sentence of this paragraph. Any
designation shall become effective only upon its receipt by the Committee. In
the absence of an effective beneficiary designation in accordance with this
Section 10(p), a Participant’s beneficiary shall be his estate. After the
receipt of Options in accordance with this paragraph, beneficiaries will only be
able to exercise such Options in accordance with Section 7(c)(ii) of this Plan.

11. Changes in Capital Structure

Awards granted under the Plan and any Award Agreements, the maximum number of
Shares subject to all Awards stated in Section 5(a) and the maximum number of
Shares with respect to which any one person may be granted Awards during any
period stated in Section 5(d) shall be subject to adjustment or substitution, as
determined by the Committee in its sole discretion, as to the number, price or
kind of a share of stock or other consideration subject to such Awards or as
otherwise determined by the Committee to be equitable (i) in the event of
changes in the outstanding Shares or in the capital structure of the Company by
reason of stock or extraordinary cash dividends, stock splits, reverse stock
splits, recapitalization, reorganizations, mergers, consolidations,
combinations, exchanges, an unpairing of the shares of Common Stock from the
Trust Shares, or other relevant changes in capitalization occurring after the
Date of Grant of any such Awards or (ii) in the event of any change in
applicable laws or any change in circumstances which results in or would result
in any substantial dilution or enlargement of the rights granted to, or
available for, Participants, or which otherwise warrants equitable adjustment
because it interferes with the intended operation of the Plan. Any adjustment in
Incentive Stock Options under this Section 11 shall be made only to the extent
not constituting a “modification” within the meaning of Section 424(h)(3) of the
Code, and any adjustments under this Section 11 shall be made in a manner which
does not adversely affect the exemption provided pursuant to Rule 16b-3 under
the Exchange Act. Further, with respect to Awards intended to qualify as
“performance-based compensation” under Section 162(m) of the Code, such
adjustments or substitutions shall be made only to the extent that the Committee
determines that such adjustments or substitutions may be made without causing
the Company to be denied a tax deduction on account of Section 162(m) of the
Code. The Company shall give each Participant notice of an adjustment hereunder
and, upon notice, such adjustment shall be conclusive and binding for all
purposes.



--------------------------------------------------------------------------------

Notwithstanding the above, in the event of any of the following:

A. The Company is merged or consolidated with another corporation or entity and,
in connection therewith, consideration is received by shareholders of the
Company in a form other than stock or other equity interests of the surviving
entity;

B. All or substantially all of the assets of the Company are acquired by another
person;

C. The reorganization or liquidation of the Company; or

D. The Company shall enter into a written agreement to undergo an event
described in clauses A, B or C above,

then the Committee may, in its discretion and upon at least 10 days advance
notice to the affected persons, cancel any outstanding Awards and cause the
holders thereof to be paid, in cash or stock, or any combination thereof, the
value of such Awards based upon the price per share of the shares of stock or
other consideration received or to be received by other shareholders of the
Company in the event. The terms of this Section 11 may be varied by the
Committee in any particular Award Agreement.



--------------------------------------------------------------------------------

12. Effect of Change of Control

Except to the extent a particular Award Agreement otherwise provides:

(a) In the event of a Change of Control, notwithstanding any provision of the
Plan to the contrary, all Options shall become immediately exercisable with
respect to 100 percent of the Shares subject to such Option, and the Restricted
Period shall expire immediately with respect to 100 percent of the shares of
Restricted Stock and Restricted Stock Units (including a waiver of any
applicable Performance Goals) and, to the extent practicable, such acceleration
of exercisability and expiration of the Restricted Period (as applicable) shall
occur in a manner and at a time which allows affected Participants the ability
to participate in the Change in Control transaction with respect to the Shares
subject to their Awards.

(b) In addition, in the event of a Change of Control, the Committee may in its
discretion and upon at least 10 days’ advance notice to the affected persons,
cancel any outstanding Award and pay to the holders thereof, in cash or stock,
or any combination thereof, the value of such Awards based upon the price per
Share received or to be received by other shareholders of the Company in the
event. Notwithstanding the above, the Committee shall exercise such discretion
over any Award subject to Code Section 409A at the time such Award is granted.

(c) The obligations of the Company under the Plan shall be binding upon any
successor corporation or organization resulting from the merger, consolidation
or other reorganization of the Company, or upon any successor corporation or
organization succeeding to substantially all of the assets and business of the
Company. The Company agrees that it will make appropriate provisions for the
preservation of Participants’ rights under the Plan in any agreement or plan
which it may enter into or adopt to effect any such merger, consolidation,
reorganization or transfer of assets.

13. Nonexclusivity of the Plan

Neither the adoption of this Plan by the Board nor the submission of this Plan
to the shareholders of the Company for approval shall be construed as creating
any limitations on the power of the Board to adopt such other incentive
arrangements as it may deem desirable, including, without limitation, the
granting of stock options otherwise than under this Plan, and such arrangements
may be either applicable generally or only in specific cases.

14. Amendments and Termination

(a) Amendment and Termination of the Plan. The Board may amend, alter, suspend,
discontinue, or terminate the Plan or any portion thereof at any time; provided
that no such amendment, alteration, suspension, discontinuation or termination
shall be made without shareholder approval if such approval is necessary to
comply with any tax or regulatory requirement applicable to the Plan (including
as necessary to prevent the Company from being denied a tax deduction on account
of Section 162(m) of the Code); and provided further that any such amendment,
alteration, suspension, discontinuance or termination that would impair the
rights of any Participant or any holder or beneficiary of any Option theretofore
granted shall not to that extent be effective without the consent of the
affected Participant, holder or beneficiary.



--------------------------------------------------------------------------------

(b) Amendment of Award Agreements. The Committee may waive any conditions or
rights under, amend any terms of, or alter, suspend, discontinue, cancel or
terminate, any Award theretofore granted or the associated Award Agreement,
prospectively or retroactively; provided that any such waiver, amendment,
alteration, suspension, discontinuance, cancellation or termination that would
impair the rights of any Participant, holder or beneficiary in respect of any
Award theretofore granted shall not to that extent be effective without the
consent of the affected Participant; and provided further that, without
stockholder approval, the Committee may not take any action that results in the
“repricing” of any Option granted under the Plan. For purposes of this
Section 13(b) a “repricing” means any of the following (or any other action that
has the same effect of any of the following): (i) amending or modifying the
terms of an Option after the Date of Grant in a manner that reduces the Option
Price of such Option; (ii) any other action that would either (A) be reportable
on the Company’s proxy statement as Options which have been “repriced” (as such
term is used in Item 402 of Regulation S-K promulgated under the Exchange Act)
or (B) results in an Option being considered repriced under generally accepted
accounting principles; or (iii) canceling an Option at time when its Option
Price is equal to or less than the Fair Market Value of the Shares subject to
the Option, in exchange for another Option, Restricted Stock Award or any other
equity-based award. A cancellation and exchange described in clause (iii) of the
preceding sentence will be considered a “repricing” regardless of whether
(x) the Option, Restricted Stock Award or other equity-based award is delivered
simultaneously with the cancellation of the Option, (y) it is reportable as a
repricing in the Company’s proxy statement or under generally accepted
accounting principles, and (z) the cancellation of the Option was voluntary on
the part of the Participant.

*    *    *

As adopted by the Board of Directors of Carnival Corporation as of January 14,
2002 and amended as of September 25, 2002 and April 17, 2003, April 21, 2004 and
further amended and restated as of December 16, 2008.